Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 9/23/2021, with respect to claims 42-57 have been fully considered and are persuasive.  The Double Patenting rejection of claims 42-57 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 9/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,530,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 42-63 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Campbell” (US 6871193), “Chen” (US 2007/0169144), “Pearson” (US 2007/0143831), “Bennett” (US 2006/0220830), and “D’Angelo” (US 2007/0133763). Campbell discloses a system that implements a gateway device for providing consumer services such as third party services, bill services, and provisioning services, in addition to providing authentication services. Chen discloses a system for providing content over 
What is missing from the prior art are communication devices as recited by claims 42, 50, 58, and 61, where each of the communication devices are for use at a user premises to provide interactive voice-controlled operation of authenticated devices. The prior art, when considered individually and in combination, does not fairly teach or suggest the limitations set forth within claims 42, 50, 58, and 61, and thus these claims are considered allowable over the prior art of record. Thus dependent claims which further limit claims 42, 50, 58, and 61 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491